Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers regarding Applicant’s claim for priority, as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 Mar 2019, 14 Jun 2019, 27 Feb 2020 and 28 Oct 2021 were each filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, each information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 11 features (especially see bolded portions) of “activating a first module; verifying, by the first module, a second module; activating, by the first module, the second module which has been verified by the first module; verifying, by the first module, a third module; activating, by the first module, the third module which has been verified by the first module, wherein the verifying of the second module and the verification of the third module are performed by the first module using the same verification information included in the first module”, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next or another subsequent Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding independent Claim 1, its simplest form recites, in part: “…a plurality of modules, comprising: a first module; a second module; and a third module, wherein the first module activates the second module which has been verified, and the second module activates the third module which has been verified, wherein the first module includes verification information used for verifying both of the second module and the third module, verifies the second module using the verification information and verifies the third module using the verification information.”  Examiner notes that, for examination purposes, pending claims are interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation (BRI) of a claim drawn to the above-quoted (bolded) claim language, covers forms of software per se in view of the ordinary and customary meaning thereof. Support for such interpretation, includes: Original specification para. [0023] describes “software modules”; para. [0033] describes “a program (module)”; Dependent claim 7 recites: “…wherein the first module is a BIOS (Basic Input/Output System), the second module is a loader, the third module is a kernel”, where a “BIOS”, “loader” and “kernel” are known software entities.  
When the BRI of a claim covers software per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. Therefore, the instant Claim does not fall within at least one of the four categories of patent- eligible subject matter because under the BRI, “…a plurality of modules, comprising: a first module; a second module; and a third module, wherein the first module activates the second module which has been verified, and the second module activates the third module which has been verified, wherein the first module includes verification information used for verifying both of the second module and the third module, verifies the second module using the verification information and verifies the third module using the verification information”, can encompass non-statutory software per se, and therefore is found to be directed to non-statutory subject matter.
Regarding claim(s) 2-9 depending from the above base independent claim 1, each such claim (like the base independent claim) recites only further non-structural limitations, and as a result, any above interpretation/rejection is likewise appropriate for each such claim.  Therefore, Examiner concludes that each above-listed claim depending from the above base independent claim is directed to non-statutory subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunti et al. (US20170372073A1), hereinafter, “Gunti”.
NOTE: In the several art-discussion paragraphs to follow, “bolded” text portions include a reiteration of Applicant’s existing claim limitations, while intra-dispersed text (i.e., parenthesized non-bolded text) following each “bolded” text portion provides one or more descriptive pointer (e.g.,; FIG. 1; para. [0001], “widget”) and/or examiner comment to help relate portions of the applied art reference(s) to Applicant’s claim limitations.  Such descriptive pointers point to portions of Applicant’s original specification.  In the interest of conciseness, only a limited number of pointers are included and  Applicant is advised to further review the art for further art reference disclosure portions of interest.  That is, the descriptive pointers provided are not meant to be exhaustive or comprehensive, and are only meant to present a single lead-in point for a reader’s more detailed review of the art reference for material relevant to the subject claim limitations.  Further, “” text portions represent claim limitation portions not taught by the art being discussed, while subsequent “underline-bolded” text portions indicate that the previously un-taught claim limitation portions are being taught by the most-recent art reference being discussed.
Regarding claim 1, Gunti discloses:
An information processing apparatus (Gunti FIG. 1, “computer system 100”) that successively activates a plurality of modules (Gunti FIG. 3, “Launch boot loader 312”, “Launch kernel 320”), comprising:
a first module (Gunti FIG. 3, “boot loader”);
a second module (Gunti FIG. 3, “kernel”); and
a third module (Gunti FIG. 3, “boot verifier”),
wherein the first module activates the second module which has been verified (Gunti para. [0016], “Boot loader 149 …performs digital signature verification on the kernel …and if …verified, boot loader 149 launches the kernel at step 320”), and the second module activates the third module which has been verified (Gunti para. [0016], “Boot loader 149 …performs digital signature verification on the verifier …and if …verified,”; Gunti para [0017], “…, the kernel launches the verifier…”),
wherein the first module includes verification information used for verifying both of the second module and the third module (Gunti para. [0016], “…the public key of the creator of the kernel and the verifier, which is embedded in boot loader 149, is employed in the digital signature verification of the kernel and the verifier”), verifies the second module (Gunti FIG. 3, step 314, “Verify kernel”) using the verification information and verifies the third module (Gunti FIG. 3, step 316, “Verify secure boot verifier”) using the verification information.
Regarding claim 2, Gunti discloses:
The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 1,
wherein the second module (Gunti FIG. 3, “kernel”) includes a signature of the second module (Gunti para. [0013], “…the kernel …has a digital signature (sig) appended thereto”), and the third module (Gunti FIG. 3, “boot verifier”) includes a signature of the third module (Gunti para. [0013], “…the verifier …has a digital signature (sig) appended thereto”),
wherein the first module (Gunti FIG. 3, “boot loader”) verifies the second module (Gunti FIG. 3, “kernel”) using the signature included in the second module and the verification information included in the first module (Gunti para. [0016], “…the public key …of the kernel …, which is embedded in boot loader 149, is employed in the digital signature verification of the kernel…”), and verifies the third module (Gunti FIG. 3, “boot verifier”) using the signature included in the third module and the verification information included in the first module (Gunti para. [0016], “…the public key of  …the verifier, which is embedded in boot loader 149, is employed in the digital signature verification of the …verifier.”).
Regarding claim 3, Gunti discloses:
The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 1,
each module of the first (Gunti FIG. 3, “boot loader”), second (Gunti FIG. 3, “kernel”) and third modules (Gunti FIG. 3, “boot verifier”) includes:
a storage unit that stores a signature of the module in advance (Gunti para. [0015], “…digital signature (sig) that is appended to the boot loader 149”; Gunti para. [0013], “Each of the kernel and verifier has a digital signature (sig) appended thereto.”; Gunti para [0016], “…the kernel …is encapsulated in Package 1 of boot image 150 …and …the verifier …is also encapsulated in package 1 of boot image 150”; Gunti para. [0014], “…the boot firmware loads boot loader 149 and boot image 150 into system memory 122”); and
an activation unit that activates a module to be activated next in a case where verification of a signature of the module to be activated next is successful (Gunti para. [0016], “…digital signatures of the kernel and the verifier are checked at step 318 and if both are verified, boot loader 149 launches the kernel at step 320.”; Gunti para. [0017], “At step 324, the kernel launches the verifier…”); Gunti claim 18, “executing the secure boot verifier to verify additional software modules … and after verifying the additional software modules, transferring execution control to the system software kernel”),
wherein the first module (Gunti FIG. 3, “boot loader”) can detect alteration of the second module (Gunti FIG. 3, “kernel”) based on the verification of the second module using the verification information included in the storage unit of the first module (Gunti para. [0016], “the public key …embedded in boot loader 149, is employed in the digital signature verification of the kernel and the verifier. …if both are verified, boot loader 149 launches the kernel at step 320. Otherwise, the booting process terminates prematurely at step 322”), and the first module (Gunti FIG. 3, “boot loader”) can detect alteration of the third module (Gunti FIG. 3, “boot verifier”) based on the verification of the third module using the verification information included in the storage unit of the first (Gunti para. [0016], “the public key …embedded in boot loader 149, is employed in the digital signature verification of the kernel and the verifier. …if both are verified, boot loader 149 launches the kernel at step 320. Otherwise, the booting process terminates prematurely at step 322”)”).
Regarding claim 4, Gunti discloses:
The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 3,
further comprising a boot program module (Gunti para. [0014], “…boot firmware stored in non-volatile memory 123”) including:
a unit that stores verification information to be used for verification of a signature of the first module (Gunti para. [0015], “…the boot firmware has embedded therein …[a] public key …used in verifying boot loader 149”);
a unit that detects alteration of the first module (Gunti FIG. 3, “boot loader”) by using the verification information to be used for verification of the signature of the first module (Gunti para. [0015], “…the boot firmware decrypts the digital signature (sig) that is appended to boot loader 149 using the public key …computes a hash of boot loader 149 (using the hash algorithm specified in the certificate of the public key) and compares the computed hash with the decrypted digital signature”); and
a unit that activates the first module (Gunti FIG. 3, “boot loader”) in a case where verification of the signature of the first module is successful (Gunti para. [0015], “…the boot firmware …compares the computed hash with the decrypted digital signature. If the two match (step 310), boot loader 149 is deemed verified and the boot firmware launches boot loader 149 at step 312”).
Regarding claim 5, Gunti discloses:
The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 1,
wherein the third module (Gunti FIG. 3, “boot verifier”) verifies a module to be activated next to the third module using both of verification information that is stored in the storage unit of the third module (Gunti para [0019], “…the verifier performs digital signature verification on all of the packages using a public key embedded in the verifier”) and a signature of the module to be activated next to the third module (Gunti claim 7, “…the additional software modules are contained in one or more digitally signed software packages, and the additional software modules are verified by verifying a digital signature of each of the software packages”).
Regarding claim 6, Gunti discloses:
The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 1,
wherein the second module (Gunti FIG. 3, “kernel”) does not activate the third module (Gunti FIG. 3, “boot verifier”) if the first module (Gunti FIG. 3, “boot loader”) has detected alteration of the third module based on the verification of the third module using the verification information included in the storage unit of the first module (Gunti para. [0016], “the public key …embedded in boot loader 149, is employed in the digital signature verification of the kernel and the verifier. …if both are verified, boot loader 149 launches the kernel at step 320. Otherwise, the booting process terminates prematurely at step 322”; normally, Gunti para. [0017], “At step 324, the kernel launches the verifier…”; however, if the kernel (second module) never gets launched at step 320 per the Gunti para. [0016] quote above, the unlaunched kernel would not launch (activate) the verifier (third module)).
Regarding claim 10, Gunti discloses:
The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 1, further comprising:
a main controller (Gunti para. [0010], “…one or more processing units (CPUs) 121, system memory 122 (e.g., dynamic random access memory (DRAM))…”) that controls the respective modules; and
an embedded controller (Gunti para. [0010]-[0012], “…one or more processing units (CPUs) 121…”) in combination with …boot firmware …is executed…”) other than the main controller, the embedded controller including a processor (Gunti para. [0010], “…one or more processing units (CPUs) 121…) and a memory (Gunti para [0012] “…boot firmware stored in non-volatile memory 123…) and controlling activation of the first module (Gunti para. [0012], “…if the boot loader can be verified, the boot loader executes to continue the secure booting process”).
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunti et al. (US20180032734A1), hereinafter, “Gunti ‘734”.  It is noed that this Gunti ‘734 reference differs from the Gunti reference with was previously-applied in rejections of other ones of the claims.
Regarding claim 11, Gunti ‘734 discloses:
An information processing method  (Gunti ‘734 FIG. 3 flowchart) comprising:
activating a first module (Gunti ‘734 FIG. 3, blocks 324-326; Gunti ‘734 para. [0018], “At step 324, the kernel launches the verifier to perform acceptance level verification and digital signature verification on each of the packages…”);
verifying, by the first module (verifier), a second module (Gunti ‘734 FIG. 3, block 330; Gunti ‘734 para [0020], “At step 330, the verifier performs digital signature verification on all of the packages using a public key embedded in the verifier.”; NOTE: since Gunti ’734’s verifier performs signature verification on “all” subsequent packages, it follows that Gunti ‘734’s verifier performs signature verification on the “second module”;
activating, by the first module, the second module (Gunti ‘734 para. [0019], “Packages …{2]…”) which has been verified by the first module (Gunti ‘734 FIG. 3, block 334; Gunti ‘734 para. [0021], “At step 334, the kernel creates an in-memory file system 160 with different namespaces in which the kernel at step 336 mounts the files and modules that are contained in all of the packages.”);
verifying, by the first module (verifier), a third module (Gunti ‘734 FIG. 3, block 330; Gunti ‘734 para [0020], “At step 330, the verifier performs digital signature verification on all of the packages using a public key embedded in the verifier.”); NOTE: since Gunti ’734’s verifier performs signature verification on “all” subsequent packages, it follows that Gunti ‘734’s verifier performs signature verification on the “third module”;
activating, by the first module, the third module (Gunti ‘734 para. [0019], “Packages …[3]…”) which has been verified by the first module (Gunti ‘734 FIG. 3, block 334; Gunti ‘734 para. [0021], “At step 334, the kernel creates an in-memory file system 160 with different namespaces in which the kernel at step 336 mounts the files and modules that are contained in all of the packages.”),
wherein the verifying of the second module (Gunti ‘734 para. [0019], “Packages …{2]…”) and the verification of the third module (Gunti ‘734 para. [0019], “Packages …[3]…”) are performed by the first module (Gunti ‘734 para [0020], “At step 330, the verifier performs digital signature verification on all of the packages using a public key embedded in the verifier.”) using the same verification information included in the first module (Gunti ‘734 para [0020], “The public key embedded in the verifier may be the same or different from the public keys used in steps 308, 314, and 316.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US20170372073A1), hereinafter, “Gunti”, in view of Yao et al. US20140089651A1, hereinafter “Yao”.
In turning to claim 7, Gunti (as a primary reference) is directed to a secure computer booting arrangement which uses prior modules to authenticate later modules for security.  Gunti’s primary disclosure example (Gunti para. [0012}+) applies secure booting within a UEFI (Unified Extensible Firmware Interface) environment which is characterized by having an already-secure first software (firmware image) module.  Then Gunti’s primary example verifies/launches subsequent unsecure software modules in the order of: boot loader, kernel, verifier.  Next, Yao (as a secondary reference) which is in the same secure computer booting field as Gunti, likewise teaches arrangements using prior modules to authenticate later modules for security (Yao para. [0018]).  Yao further teaches that there is not just one set way to boot software, and instead, teaches that boot software can be divided in many alternate ways, and arranged in many alternate paths, and that booting can occur along any alternate path.  
One important Yao teaching (Yao para. [0026]) is that “…the boot process always starts with a boot software component that is deemed to be trustworthy such that it can be deemed to have not been altered, replaced or otherwise subverted…”.  Yao further teaches (Yao para. [0027]) an arrangement which “…accesses the storage 160 to authenticate the initial BIOS 141 of the boot routine 140 as being an authorized version of the initial BIOS 141 such that it may be deemed a trusted boot software component.”   
In view of such teaching, if Gunti’s secure booting arrangement was to be alternatively applied in a non-UEFI (i.e., normal unsecured BIOS) environment (like the BIOS environment claimed in Applicant’s claim 7), then with the Gunti’s arrangement in consideration of the Yao teachings, it would have been prima facie obvious to also first apply verification to the initial unverified BIOS module, and to verify/launch software modules in the order of: BIOS, boot loader, kernel, boot verifier (instead of just boot loader, kernel, boot verifier).  The motivation would have been to more broadly achieve a booting arrangement which also covered non-secure (i.e., BIOS) booting environments (in addition to just secure UEFI environments), and to apply verification such that (Yao para. [0026]) “…the boot process always starts with a boot software component that is deemed to be trustworthy such that it can be deemed to have not been altered, replaced or otherwise subverted…”.   
Accordingly, regarding claim 7, a Gunti/Yao combination of disclosure/teachings would have made obvious: 
 The information processing apparatus (Gunti FIG. 1, “computer system 100”) according to claim 1,
wherein the first module (Yao initially unverified “BIOS” component) is a BIOS (Basic Input/Output System), the second module (Gunti FIG. 3, “boot loader”) is a loader, the third module (Gunti FIG. 3, “kernel”) is a kernel.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US20170372073A1), hereinafter, “Gunti”, in view of Yao et al. US20140089651A1, hereinafter “Yao”, and further in view of Ishikawa (US20130339939A1), hereinafter “Ishikawa”.
More particularly, the disclosure of Gunti and the teachings of Yao fail to explicitly disclose, but Ishikawa teaches (Ishikawa para. [0035]), a well-known arrangement where the BIOS is stored in a read-only memory (ROM) and the loader and the kernel are stored in a flash memory.  In view of such teachings, it would have been prima facie obvious to store the BIOS and store the loader/kernel within a ROM and Flash memory, respectively.  Accordingly, regarding claim 8, a Gunti/Yao/Ishikawa combination of disclosure/teachings would have made obvious: 
The information processing apparatus according to claim 7,
wherein the BIOS is stored in a read-only memory (ROM) (Ishikawa para. [0035], “…BIOS ROM 98”), the loader and the kernel are stored in a flash memory (Ishikawa para. [0035], “…flash memory 99 functions as a memory unit, and includes, …a boot loader 1007, a kernel A 1008…”).
Motivation supporting such Gunti/Yao/Ishikawa combination would have been to maintain the hardware-dependent BIOS-firmware module within the ROM for safety (where it is integral with the hardware platform), while maintaining the more-frequently-updated loader and kernel modules within Flash memory which is more easily accessible, removable and replaceable in comparison to ROM.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US20170372073A1), hereinafter, “Gunti”, in view of Yao et al. US20140089651A1, hereinafter “Yao”, and further in view of Jones (US20160087801A1), hereinafter “Jones”.
More particularly, the disclosure of Gunti and the teachings of Yao fail to explicitly disclose, but the Jones teaches, both (Jones para. [0062]) user selection between plural kernels, and (Jones Abstract) an arrangement where verifying of a module may be performed at differing times and by differing verifying modules.  More particularly, Jones teaches (Jones Abstract) that “The signature of the application is verified using a verifying key in order to determine whether the application adheres to the site or organization localized provisioning policy.  The verifying may be performed during initialization of a computing device or during runtime of an operating system at the computing device.”  Still further, Jones teaches an arrangement (Jones para. [0008]) to “…use the verifying key by one or more of: a firmware application, a boot loader, an operating system kernel, or a package manager to verify an application, wherein the verifying is performed by determining whether the application has a signature that was generated with the signing key.”  In short, Jones performs verifying at differing times and by differing verifying modules in order to perform multiple verifications to make sure that policy is being followed.  Following policy (Jones para. [0056]) “…results in the advantage of a more secure …key management mechanism.”
Accordingly, regarding claim 9, a Gunti/Yao/Jones combination of disclosure/teachings would have made obvious:
The information processing apparatus according to claim 7,
wherein the second module switches a kernel to be activated according to user input (Jones para. [0062], “…the second stage boot loader provides a list of operating system kernels to load from which the user makes a selection.”) and activates the kernel (Jones para. [0064}, “At step 328, the operating system kernel signature is verified and the operating system kernel is executed.”), and
the first module (Yao initially unverified “BIOS” component) verifies alteration of each of a plurality of kernels that can be activated according to the user input (Jones Abstract, “…verifying may be performed during initialization of a computing device”).
Motivation supporting such Gunti/Yao/Ishikawa combination would have been to perform verification by plural modules (including the BIOS) to result (Jones para. [0056]) “…in the advantage of a more secure …key management mechanism.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e., see items listed within the Form PTO-892 and/or art attachments provided together herewith as attachments to this communication.  As non-exhaustive examples:
England et al. (US20140258700A1) relates to a secure code launcher which establishes platform trustworthiness, i.e., a trusted computing base (TCB), and uses hardware or firmware based components to securely launch one or more software components.
Gready et al. (US5852720A) relates to an arrangement where a user is given an opportunity to select between a plurality of NT kernels to boot.
Moon (US20160274918A1) relates to an integrity verification method for a user device including verifying integrity of a first verification target on a basis of a first integrity verification scheme during executing a boot-loader, uncompressing a kernel image according to the integrity verification result for the first verification target and verifying integrity of a second verification target on a basis of a second integrity verification scheme while the kernel image is uncompressed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J SKWIERAWSKI whose telephone number is (571)272-2642. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisory Primary Examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Skwierawski/
Patent Examiner, Art Unit 2498        
                                                                                                                                                                                                
/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498